   Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.2 Page 1 of 10




Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087


Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH


TIFFANY AVERETT,                            COMPLAINT FOR DAMAGES FOR
                                            VIOLATION OF THE FAIR CREDIT
                                            REPORTING ACT 15 U.S.C. § 1681, ET
             Plaintiff,                     SEQ.

                 v.                         Case No.: 1:20-cv-00006-JNP
EXPERIAN INFORMATION                        Judge: Jill N. Parrish
SOLUTIONS, INC. AND RC WILLEY
HOME FURNISHINGS,                           JURY TRIAL DEMANDED

             Defendant.




                                       INTRODUCTION
   1. The United States Congress has found the banking system is dependent upon
       fair and accurate credit reporting. Inaccurate credit reports directly impair
       the efficiency of the banking system, and unfair credit reporting methods
       undermine the public confidence, which is essential to the continued
       functioning of the banking system. Congress enacted the Fair Credit
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.3 Page 2 of 10




   Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and
   accurate reporting, promote efficiency in the banking system, and protect
   consumer privacy. The FCRA seeks to ensure consumer reporting agencies
   exercise their grave responsibilities with fairness, impartiality, and a respect
   for the consumer’s right to privacy because consumer reporting agencies
   have assumed such a vital role in assembling and evaluating consumer credit
   and other information on consumers. The FCRA also imposes duties on the
   sources that provide credit information to credit reporting agencies, called
   “furnishers.”
2. TIFFANY AVERETT (“Plaintiff”), by Plaintiff’s attorneys, brings this
   action to challenge the actions of EXPERIAN INFORMATION
   SOLUTIONS,         INC.     (“Experian”)      and     RC   WILLEY      HOME
   FURNISHINGS (“RC”) (or jointly as “Defendants”) with regard to
   erroneous reports of derogatory and negative credit information made by
   Defendants to national reporting agencies, and for failure of Defendants to
   properly investigate, and this conduct caused Plaintiff damages.
3. Plaintiff makes these allegations on information and belief, with the
   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s
   counsel, which Plaintiff alleges on personal knowledge.
4. While many violations are described below with specificity, this Complaint
   alleges violations of the statute cited in its entirety.
5. Unless otherwise stated, all the conduct engaged in by Defendants took
   place in the County of Weber, State of Utah.
6. Any violations by Defendants were knowing, willful, and intentional, and
   Defendant did not maintain procedures reasonably adapted to avoid any such
   violation.
7. Unless otherwise indicated, the use of Defendants’ name in this Complaint
   includes all agents, employees, officers, members, directors, heirs,
   successors, assigns, principals, trustees, sureties, subrogees, representatives,
                                         2
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.4 Page 3 of 10




    and insurers of Defendants’ named.

                             JURISDICTION AND VENUE

8. This action arises out of Defendants’ violations of the Fair Credit Reporting
    Act, 15 U.S.C. §§ 1681-1681(x) (“FCRA”).
9. Venue is proper for the following reasons: (i) Plaintiff resides in the County
    of Weber, State of Utah which is within this judicial district; (ii) the conduct
    complained of herein occurred within this judicial district; and, (iii)
    Defendant conducted business within this judicial district at all times
    relevant.
                                    PARTIES
10. Plaintiff is a natural person residing in the County of Weber, State of Utah.
    In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
    1681a(c).
11. Defendant Experian is a corporation doing business in the State of Utah.
12. Defendant RC is a company doing business in the State of Utah.
13. Defendant RC is a furnisher of information as contemplated by 15 U.S.C. §
    1681s-2(b) that regularly and in the ordinary course of business furnishes
    information to a consumer credit reporting agency.
14. Defendant Experian is a national credit reporting agency, doing business in
    Utah, with a principal place of business in Ohio.

                           GENERAL ALLEGATIONS

15. At all times relevant, Plaintiff was an individual residing within the State of
    Utah.
16. At all times relevant, Defendants conducted business in the State of Utah.
17. On or about April 3, 2019, Plaintiff filed for a Chapter 7 Bankruptcy in the
    United States Bankruptcy Court for the District of Utah in order to obtain a

                                        3
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.5 Page 4 of 10




    fresh start and rebuild his credit. Plaintiff’s case was assigned Case Number
    19-22248 (the “Bankruptcy”).
18. The obligations (“Debt”) to each defendant were scheduled in the
    Bankruptcy and Defendants, the Creditors, received notice of the
    Bankruptcy.
19. On or about July 31, 2019, Plaintiff received a Bankruptcy discharge.
20. None of the Defendants filed any proceedings to declare their Debt “non
    dischargeable” pursuant to 11 U.S.C. § 523 et seq.
21. Defendants also did not request relief from the “automatic stay” codified at
    11 U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was pending to
    pursue the Plaintiff on any personal liability for any of the underlying Debts.
22. Accordingly, the Debt to each defendant was discharged through the
    Bankruptcy.
23. Further, while the automatic stay was in effect during the Bankruptcy, it was
    illegal for any of the Defendants to report any post-Bankruptcy derogatory
    collection information.
24. Defendants’ attempt to collect upon their respective Debt by reporting post-
    Bankruptcy derogatory information was therefore false or inaccurate and
    prohibited by the automatic stay or Discharge.
25. Plaintiff subsequently learned that each of the named Defendants reported
    post-Bankruptcy derogatory credit information regarding the obligations on
    Plaintiff’s credit reports, thereby causing erroneous, inaccurate, and negative
    credit information in Plaintiff’s credit files.
26. The continued reporting of erroneous, inaccurate, and derogatory
    information negatively impacted Plaintiff’s credit and her “fresh start”.
                     RC Misreported Credit Information
27. In an Experian credit report dated September 13, 2019, RC reported the
    following inaccurate, derogatory information:


                                         4
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.6 Page 5 of 10




        • RC Willey Home Furnishings Partial Account No. 215056…:
           Post-bankruptcy information for the following dates: Status:
           Open.; Recent Balance: $815 as of Mar 2019.


28. RC should not have reported derogatory information on Plaintiff’s accounts
    after April 3, 2019, because Plaintiff filed for Bankruptcy on April 3, 2019.
29. RC especially should not have reported derogatory information on Plaintiff’s
    accounts after July 31, 2019 because this RC account was discharged in
    Plaintiff’s chapter 7 bankruptcy.
30. On or about October 4, 2019, Plaintiff disputed RC’s reported information
    regarding the Debt pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
    Experian, in writing, of the incorrect and inaccurate credit information
    furnished by RC.
31. Specifically, Plaintiff sent a letter, certified, return receipt, to Experian (the
    “Experian Dispute Letter”), requesting the above inaccurate and incorrect
    derogatory information be removed as follows:


• This account was included in my Bankruptcy which was filed on
    08/31/2011 and discharged on 04/03/2019, and discharged on
    07/31/2019, bearing case number 19-22248 in the District for Utah.
• The status of this account is currently reporting as “Open” when this
    was discharged in my bankruptcy.
• You are reporting a current balance of $815 as of Mar 2019 when this
    is a discharged debt.

32. The Experian Dispute Letter further requested that Experian:


• Immediately correct this account and the disputed derogatory
    information from my credit report.

                                         5
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.7 Page 6 of 10




• The discharged debt should be reported with a status of “included in
    bankruptcy” and a balance of $0.
• If you do not immediately delete this from my credit report please
    include a 100 word statement on my credit report of all the disputed
    information contained in this letter regarding this account.

33. Upon information and belief, Experian timely notified RC of Plaintiff’s
    dispute, but RC continued reporting derogatory information.
34. RC and Experian were required to conduct a reinvestigation into this specific
    account on Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i.
35. On or about November 13, 2019, Plaintiff received notification from
    Experian that RC and Experian received notice of Plaintiff’s dispute
    pursuant to 15 U.SC. § 1681i(a)(6), and Defendants stated the account had
    been “updated”.
36. Surprisingly, rather than updating Plaintiff’s account to show included in
    bankruptcy, RC and Experian simply left derogatory information on
    Plaintiff’s report. Specifically, RC and Experian reported the following
    inaccurate, derogatory information:


           RC Willey Home Furnishings Partial Account No. 215056…:
           Post-bankruptcy information for the following dates: Status:
           Open.; Recent Balance: $801 as of Oct 2019.


37. The status of the RC account is currently reporting as “Open.”
38. The status of the RC account should indicate the debt was included in
    bankruptcy.
39. Plaintiff is disputing the current “status” that RC and Experian are reporting.




                                       6
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.8 Page 7 of 10




40. According to Experian’s “Glossary” pertaining to credit reports, “Status” is
   defined as “[o]n the credit report, this indicates the current status or state of
   the account.”
41. The Status reporting as “Open” is blatantly incorrect because the debt was
   discharged in bankruptcy, and the RC account was not currently “Open”.
42. By reporting the current status of the account as “Open” and failing to
   identify the current status as “included in bankruptcy,” RC and Experian are
   reporting inaccurate post-bankruptcy discharge information.
43. Plaintiff is informed and believes that her credit score is taking a “double-
   hit”, once for his bankruptcy, and again for the negative status of “Open”
   with a balance preventing her from getting her fresh start from the
   bankruptcy.
44. RC and Experian are also reporting that Plaintiff’s account has a recent
   balance of “$801 as of Oct 2019.”
45. There is no longer a balance on Plaintiff’s RC account after the bankruptcy
   was discharge on July 31, 2019.
46. Therefore, RC and Experian’s reporting of a recent balance of $801 in
   October 2019 is inaccurate.
47. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant RC responding and
   verifying the incorrect information to the credit reporting agencies,
   Defendant RC failed to check Plaintiff’s bankruptcy filings to ensure the
   account was included in bankruptcy to aid in reporting the correct status of
   Plaintiff’s account.
48. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Experian responding and
   verifying the incorrect information to Plaintiff, Experian failed to check
   Plaintiff’s bankruptcy filings to ensure the account was included in
   bankruptcy to aid in reporting the correct status of Plaintiff’s account.
                                       7
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.9 Page 8 of 10




49. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to RC responding and verifying the
   incorrect information to the credit reporting agencies, RC failed to
   communicate with Experian to aid in reporting the correct status of
   Plaintiff’s account.
50. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Experian responding and
   verifying the incorrect information to Plaintiff, Experian failed to
   communicate with RC to aid in reporting the correct status of Plaintiff’s
   account
51. Defendants RC and Experian further failed to contact Plaintiff and request
   additional information from Plaintiff that would aid in reporting the correct
   status of Plaintiff’s account.
52. Therefore, RC and Experian upon receipt of Plaintiff’s dispute, failed to
   conduct an investigation with respect to the disputed information as required
   by 15 U.SC. § 1681s-2(b)(1)(A).
53. RC and Experian failed to review all relevant information provided by
   Plaintiff in the dispute to Experian, as required by and in violation of 15
   U.SC. § 1681s-2(b)(1)(B).
54. Due to RC and Experian’s failure to investigate, they each further failed to
   correct and update Plaintiff’s information as required by 15 U.S.C. § 1681s-
   2(b)(1)(E), thereby causing continued reporting of inaccurate information in
   violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
55. Plaintiff’s continued efforts to correct RC and Experian’s erroneous and
   negative reporting of the Debt by communicating Plaintiff’s dispute with RC
   and Experian were futile.
56. RC and Experian’s continued inaccurate and negative reporting of the Debt
   in light of its knowledge of the actual error was willful.


                                       8
Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.10 Page 9 of 10




57. RC and Experian’s inaccurate and negative reporting damaged Plaintiff’s
   creditworthiness.
58. RC and Experian’s inaccurate and negative reporting caused Plaintiff to
   have stress, anxiety, and frustration.
59. By inaccurately reporting account information relating to the Debt after
   notice and confirmation of its errors, RC and Experian failed to take the
   appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
   (E).

                          FIRST CAUSE OF ACTION
             VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       15 U.S.C. § 1681 ET SEQ. (FCRA)

60. Plaintiff incorporates by reference all of the above paragraphs of this
   Complaint as though fully stated herein.
61. The foregoing acts and omissions constitute numerous and multiple willful,
   reckless or negligent violations of the FCRA, including but not limited to
   each and every one of the above-cited provisions of the FCRA, 15 U.S.C §
   1681.
62. As a result of each and every willful violation of the FCRA, Plaintiff is
   entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
   1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
   punitive damages as the Court may allow pursuant to 15 U.S.C. §
   1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C.
   § 1681n(a)(3) from Defendants.
63. As a result of each and every negligent noncompliance of the FCRA,
   Plaintiff is entitled to actual damages as the Court may allow pursuant to 15
   U.S.C. § 1681o(a)(1); and reasonable attorney’s fees and costs pursuant to
   15 U.S.C. § 1681o(a)(2) from Defendants.


                                       9
 Case 1:20-cv-00006-JNP Document 2 Filed 01/24/20 PageID.11 Page 10 of 10




                                PRAYER FOR RELIEF

      Plaintiff respectfully requests the Court grant Plaintiff the following relief
against Defendants:

                             FIRST CAUSE OF ACTION
                VIOLATION OF THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. § 1681 ET SEQ. (FCRA)

     • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • an award of punitive damages as the Court may allow pursuant to 15
        U.S.C. § 1681n(a)(2);
     • award of costs of litigation and reasonable attorney’s fees, pursuant to 15
        U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendants
        for each incident of negligent noncompliance of the FCRA; and
     • any other relief the Court may deem just and proper.

                                    TRIAL BY JURY

   64. Pursuant to the seventh amendment to the Constitution of the United States
      of America, Plaintiff is entitled to, and demands, a trial by jury.

Dated: January 24, 2020                              Respectfully submitted,

                                               BY: /S/ RYAN L. MCBRIDE______
                                                      RYAN L. MCBRIDE, ESQ.
                                                     ATTORNEY FOR PLAINTIFF




                                          10
